Case: 15-11216      Document: 00513624174         Page: 1    Date Filed: 08/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-11216
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 4, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL CHAVEZ-SAUCEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-143-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Miguel Angel Chavez-Saucedo pleaded guilty to being an alien who had
illegally reentered this country. The district court varied upward from the
applicable guidelines sentencing range and sentenced Chavez to 40 months of
imprisonment and a three-year term of supervised release.                    Chavez now
appeals his sentence as being substantively unreasonable. He argues that the
upward variance was based on his criminal history, which he considers to be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11216    Document: 00513624174     Page: 2     Date Filed: 08/04/2016


                                 No. 15-11216

unremarkable, and the high number of his prior removals, which he asserts is
not extraordinary in illegal-reentry cases. He also argues that his criminal
history and his prior removals were already taken into account in the
calculation of his guidelines imprisonment range.
      Sentences, whether inside or outside the Guidelines, are reviewed for
reasonableness in light of the 18 U.S.C. § 3553(a) factors. Gall v. United
States, 552 U.S. 38, 51 (2007). A sentence is unreasonable if it “(1) does not
account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors.”         United States v.
Chandler, 732 F.3d 434, 437 (5th Cir. 2013) (internal quotation and citations
omitted).
      The record reflects that the district court considered Chavez’s mitigating
arguments but appropriately relied on several § 3553(a) factors in determining
that an above-guideline sentence was warranted.           Those factors included
Chavez’s criminal history and characteristics, the need to provide adequate
deterrence to his further recidivism, and the need to protect the public from
his further crimes. The district court’s decision to vary 19 months above the
advisory guidelines range was based on permissible factors that advanced the
objectives set forth in § 3553(a). Further, the extent of the variance was not
significant compared to other more substantial variances affirmed by the court.
See United States v. Brantley, 537 F.3d 347, 349-50 (5th Cir. 2008); United
States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).
      AFFIRMED.




                                       2